DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.  Examiner first notes that Applicant has seemingly failed to carefully review the rejection of record.  On page 7 of the Remarks, Applicant states “[c]laims 1-20 stand rejected under 35 U.S.C. §102 as allegedly being anticipated by Marwaha (US 9,567,978).”  The Non-Final Rejection (“the Rejection”) does not include a rejection under §102.  On page 2 of the Rejection, Examiner rejected claim 1 under §103 as unpatentable over Marwaha.  
Applicant next asserts that the applied prior art fails to teach, suggest, or otherwise disclose “the first type of load comprising the rotor imbalance, the first pitching mode comprising a cyclic pitching mode” and “the second type of load comprising the thrust, the second pitching mode comprising a collective pitching mode.”  Examiner respectfully disagrees.
To begin the substantive arguments, Applicant states “the Examiner concedes that Marwaha fails to explicitly teach or suggest each and every limitation recited by the claim.”  This brief oversimplification of Examiner’s analysis fails to account for the remainder of what was stated by Examiner; Applicant has not provided any discussion or rebuttal with respect to Examiner’s statements at the bottom of page 3 of the Rejection or the discussion of Examiner’s findings under broadest reasonable interpretation in paragraph 2 of page 4.  
On page 3, Examiner points out that Marwaha does not use the terms “modes” with respect to the operations disclosed therein.  Examiner also pointed out specific portions of the Marwaha reference that discuss control based on load imbalance and control based on thrust loads.  Based on the disclosure of Marwaha, Examiner found (see page 4) that the reference implicitly disclosed multiple “modes” of operation based on different types of loading.  In this context it becomes clear that Examiner did not concede that Marwaha failed to disclose anything; instead, Examiner conceded that Marwaha didn’t use the same terminology as the instant application.  To be more clear, Examiner’s use of a single reference §103 rejection was provided because Marwaha does, or at least appears to, teach the limitations of the claims despite failing to refer to the differing control responses as “a first” or “a second” mode.  The only concession made was that Marwaha does not explicitly refer to the control methods as pitching “modes.”
As Applicant has not provided any rebuttal or discussion with respect to why Examiner’s findings under broadest reasonable interpretation, Examiner finds the rejection to remain proper (as modified due to amendments) and the rejection is therefore maintained.
Applicant next asserts that Marwaha allegedly fails to disclose “cyclic pitching” as recited by the instant claims because “[t]he term ‘cyclic pitching’ is not mentioned in the specification and the Examiner has not pointed to any particular section that would equate to a definition or to an equivalent term covered by Marwaha.”  Based on this alleged failure, Applicant concludes that “Marwaha cannot anticipate the claims.”  As pointed out above, Examiner did not issue a rejection based on anticipation (i.e., a rejection under §102).  Instead, the rejection provided was based on §103; as such, the entire argument is largely moot.  
In a continued effort to provide compact prosecution, Examiner will still address Applicant’s contention that Marwaha fails to disclose “cyclic pitching” as it is relevant to the actual rejection of record.  While Applicant is correct that Marwaha does not explicitly disclose a plurality of “modes” Applicant is incorrect that Marwaha fails to disclose each of the instant claim limitations.
As a starting point, it is useful to return to the instant application to determine what exactly “cyclic pitching” might be.  A search for the term within the Specification as filed shows the following: 
that “cyclic pitching” involves setting pitch angle setpoints “that reduce the loads acting on the rotor blade to a reduced load amount” (paras. [0011], [0038]; Clauses 6, 16); 
that the cyclic pitching mode is configured to “reduce a majority of the loads acting on the rotor blade” and may include “pitching each of the rotor blades cyclically along their respective pitch axes” (paras. [0012], [0037]; Clauses 8, 9, 18, 19).
Thus, in context of Applicant’s disclosed, “cyclic pitching” is nothing more than a pitching scheme that reduces the majority of the loads acting on the rotor blade to a reduced load amount via pitching each blade “cyclically” along its respective pitch axis.  Examiner notes that Applicant has not provided any further discussion of what “cyclic” or “cyclically” means in context of how the blade is pitched; as a result, Examiner is compelled to rely upon the commonly understood meaning of the terms.  Per Merriam-Webster, cyclic may be defined as “of, relating to, or being a cycle” or “moving in cycles.”  Thus, Marwaha only need teach pitching of the blades for the purpose of reducing loads acting on the blades wherein the pitching is performed in some form of cycle.  As Applicant has not placed a single limitation on what the “cycle” involves, Examiner is free to interpret the “steps” of the cycle under the doctrine of broadest reasonable interpretation.
Returning now to Marwaha, it becomes abundantly clear that the reference does, in fact, teach cyclic pitching.  For example, Marwaha explicitly states “the control system 124 may change the pitch of the blades so that the unbalanced loading on the rotor 108 is reduced” (col. 7, ll. 36-38).  This is an unambiguously clear teaching that blade pitch is adjusted to “reduce the loads acting on the rotor blade to a reduced load amount.”  Furthermore, Marwaha further contemplates pitching based on the location of the blade with respect to the tower: “the control system 124 may change the pitch of the blades so that the blade 202 that is in front of the tower 102 is pitched so that the rotor blade is more perpendicular to the wind direction and blade 204 is pitched such that only a part of the wind energy impinges on the rotor blade” (col. 7, ll. 38-43).  
Turning next to FIG 2, we can see that blade 204 is located in the upper half of the rotor field when blade 202 is in front of the tower.  Since the blades of the rotor rotate about the rotor axis, each blade will at some point be located in front of the tower and, thus, will be pitched in accordance with the disclosure cited above.  Furthermore, the rotation of the rotor (and thus the blades) may be viewed as a cycle; broadly interpreted, the cycle may begin when a blade (e.g., blade 202) is in front of the tower.  As the rotor spins, blade 202 will leave its position in front of the tower and its pitch will be changed accordingly (as discussed in col. 7, ll. 38-43).  When the cycle ends, blade 202 is once again pitched such that it is more perpendicular to the wind direction due to once again being in front of the tower.
In view of the above, it is abundantly clear that Marwaha does contemplate and disclose “cyclic pitching” as recited by Applicant.  The mere fact that Marwaha doesn’t apply the label “cyclic pitching” to the disclosed method of operation does not negate the clear and explicit teachings of the reference.  
Applicant next asserts that neither Marwaha nor Moroz “disclose each and every one of the claim limitations as in the current independent claims” because “Moroz does not make up for the deficiencies in Marwaha.”  As shown above, Marwaha is not deficient in any manner.  As such, this argument is moot.  Applicant provides further arguments alleging that neither of the references disclose “a first pitching mode” and “a second pitching mode” wherein the first mode is responsive to rotor imbalance and the second mode is responsive to thrust loads.  Applicant also alleges that neither reference discloses coordination of “the first and second pitching modes based on the type of the at least one load to mitigate the loads acting on the rotor blade.”  Once again, Applicant is incorrect.
Marwaha unambiguously contemplates control responses to both rotor imbalance (col. 7, ll. 28-48) and thrust loading of the rotor (col. 8, ll. 6-48).  In response to rotor imbalance, “[t]he pitch of each of the blades is changed corresponding to the asymmetric pitch angles determined by the control system 124” (col. 7, ll. 46-47).  When discussing the control response to thrust loading, Marwaha states the control system 124 may change the pitch of the blades to reduce the aerodynamic thrust load on the blades” (col. 8, ll. 32-34).  From the difference in language used, we can reasonably infer that Marwaha does not contemplate individual angle adjustments in response to thrust loading; as such, it is reasonable to interpret this response as a collective pitching response.  
In view of the above, it is clear that Marwaha contemplates a first and second type of load, the first type being a rotor imbalance and the second type being a thrust load.  Furthermore, Marwaha contemplates a first type of response (i.e., “a first pitching mode”) in response to the first type of load; the first type of response being the cyclic pitching of individual rotor blades to reduce the rotor imbalance.  Marwaha also contemplates a second type of response (i.e., “a second pitching mode”) in response to the second type of load; the second type of response being the collective pitching of the blades to reduce the thrust load on the rotor.  As such, Examiner finds that Marwaha discloses each and every limitation of the pending claims.
Even assuming, arguendo, that Marwaha is somehow deficient, Moroz may be adequately and properly combined with Marwaha to arrive at the instant claims.  As cited in the Rejection, Moroz contemplates a wind turbine control system having a plurality of control modes for responding to differing types of loads.  Specifically, Moroz contemplates the use of cyclic pitching to reduce asymmetric rotor loading (i.e., “rotor imbalance”) in paragraphs [0024-26].  Moroz further states that “[c]ollective pitch activity may be required in some configurations … to trim other loads, such as thrust loads near rated wind speed” in paragraph [0031].  It is therefore clear that Moroz contemplates a first and second type of load, the first type being rotor imbalance and the second type being thrust loading.  It is also clear that Moroz contemplates a cyclic pitching response to the first type of load and collective pitching in response to the second type.
Finally, Applicant’s contention that neither reference discloses coordination of the first and second modes based on the type of load detected is wholly meritless.  Marwaha unambiguously discloses different responses to different types of loading.  One of ordinary skill would fully understand that collective pitching would not be appropriate to resolve an issue of rotor imbalance and, therefore, would find it obvious to coordinate the different pitching modes to address each type of loading.
In view of the above, Examiner finds that the applied prior art continues to disclose each and every limitation of the pending claims and, therefore, the rejection of record is maintained (as adjusted due to amendments to the claims).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,567,978 (“Marwaha”).
Regarding claim 1, Marwaha discloses:
A method for mitigating loads acting on a rotor blade of a wind turbine (title, abstract, FIG 5), the method comprising:
receiving a plurality of loading signals of the rotor blade (step 502; see col. 11, ll. 62-64; see col. 8, ll. 35-39 discussing means for measuring blade loads);
determining at least one load acting on the rotor blade based on the plurality of loading signals of the rotor blade (col. 8, ll. 26-34 discussing the control system determining “the load on the blades that deflect the rotor”);
determining a type of the at least one load acting on the rotor blade, the at least one load acting on the rotor blade comprising at least one of a rotor imbalance or a thrust of a rotor of the wind turbine (Marwaha discusses wind sheer loads, i.e., “rotor imbalance,” and aerodynamic thrust loads throughout the reference; see, e.g., col. 8, ll. 26-48);
comparing the at least one load to a loading threshold (col. 10, ll. 45-50); and,
implementing a control scheme when the load exceeds the loading threshold (col. 10, ll. 48-50; col. 11, ll. 10-25), the control scheme comprising:
providing a first pitching mode for reducing a first type of load (col. 11, ll. 15-25; “an asymmetric pitch angle command … to reduce the overall asymmetric rotor loading”), the first type of load comprising the rotor imbalance (col. 7, ll. 28-46).

	Examiner notes that the organization of Marwaha makes it somewhat difficult to determine whether the reference contemplates different “modes” of operation in respond to a determined “load type.”  Marwaha clearly recognizes different types of loading (e.g., “aerodynamic thrust loads” and “wind shear or load imbalance” as discussed in col. 8, ll. 13-19).  Furthermore, Marwaha discusses control of pitching angles based on these loads: detection and mitigation of aerodynamic thrust loads is discussed in col. 8, ll. 6-34, where Marwaha discusses a “collective” pitching of the blades in response to thrust loading; detection and mitigation of rotor imbalance are discussed in col. 7, ll. 28-46 and col. 8, ll. 35-48, where Marwaha discloses individual adjustments to blade pitch in response to rotor imbalance.  While it is not made explicit whether these control responses are “different modes” as contemplated by the instant claim, it is clear that the different types of loading require different types of mitigation.  
Thus, while Marwaha may not explicitly disclose “a different, second pitching mode for reducing a different, second type of load, the second type of load comprising the thrust, the second pitching mode comprising a collective pitching mode; and coordinating the first and second modes based on the type of the at least one load to mitigate the loads acting on the rotor blade,” Examiner finds that the limitations and their teachings are implicit to the disclosure of Marwaha when considering the reference as a whole.  
	Under the doctrine of broadest reasonable interpretation (“BRI”), Examiner finds that the differing types of loading contemplated by Marwaha and the differing responses associated with the types of loading are an implicit disclosure of “a first pitching mode for reducing a first type of load” and “a different, second pitching mode for reducing a different, second type of load.”	Similarly, Examiner also finds that the generalized control of varying loading types discussed by Marwaha amounts to “coordinating the first and second pitching modes based on the type of the at least one load to mitigate the loads acting on the rotor blade” when considered under BRI.
	Thus, Marwaha discloses each and every limitation recited by instant claim 1.  In the interest of facilitating compact prosecution, an additional rejection under §103 is provided below.  This additional rejection cites to Moroz, which teaches the provision of collective pitch control in additional to individual pitch control, wherein the collective pitch control is utilized to mitigate thrust loads.  See below for further details.  

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,567,978 (“Marwaha”) in view of U.S. Patent Application Publication No. 2006/0002792 (“Moroz”).
Regarding claim 1, Marwaha discloses:
A method for mitigating loads acting on a rotor blade of a wind turbine (title, abstract, FIG 5), the method comprising:
receiving a plurality of loading signals of the rotor blade (step 502; see col. 11, ll. 62-64; see col. 8, ll. 35-39 discussing means for measuring blade loads);
determining at least one load acting on the rotor blade based on the plurality of loading signals of the rotor blade (col. 8, ll. 26-34 discussing the control system determining “the load on the blades that deflect the rotor”);
determining a type of the at least one load acting on the rotor blade, the at least one load acting on the rotor blade comprising at least one of a rotor imbalance or a thrust of a rotor of the wind turbine (Marwaha discusses wind sheer loads, i.e., “rotor imbalance,” and aerodynamic thrust loads throughout the reference; see, e.g., col. 8, ll. 26-48);
comparing the at least one load to a loading threshold (col. 10, ll. 45-50); and,
implementing a control scheme when the load exceeds the loading threshold (col. 10, ll. 48-50; col. 11, ll. 10-25), the control scheme comprising:
providing a first pitching mode for reducing a first type of load (col. 11, ll. 15-25; “an asymmetric pitch angle command … to reduce the overall asymmetric rotor loading”), the first type of load comprising the rotor imbalance (col. 7, ll. 28-46).
Marwaha may not explicitly disclose the following limitations:
providing a different, second pitching mode for reducing a different, second type of load, the second type of load comprising the thrust, the second pitching mode comprising a collective pitching mode; and,
coordinating the first and second pitching modes based on the type of the at least one load to mitigate the loads acting on the rotor blade.
	Moroz discloses a method for mitigating loads acting on a rotor blade of a wind turbine (title, abstract) wherein cyclic pitching (i.e., “a first pitching mode”) of individual turbine blades is used to mitigate asymmetric rotor loading (i.e., “a first type of load”; see para. [0024]), wherein the cyclic pitching is supplemented with (i.e., “coordinating the first and second pitching modes based on the type of the at least one load to mitigate the loads acting on the rotor blades”) collective pitching (i.e., “a different, second pitching mode”) in order to additionally mitigate thrust loads (i.e., “a different, second type of load”) acting on the turbine (paras. [0026], [0031]).

	It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Marwaha as taught by Moroz, providing collective pitching in addition to the cyclic pitching contemplated by Marwaha and coordinating the pitching modes based on detected load types, for the purposes of enhancing control of the wind turbine through mitigation of thrust loads in addition to asymmetric rotor loads.
Regarding claim 5, the first combination discloses the limitations as set forth in claim 4 and further discloses coordinating the first and second pitching modes based on the type of the at least one load acting on the rotor blade using a hierarchical approach.  
To clarify Examiner’s position, “a hierarchical approach” (interpreted under BRI) merely requires that the pitching modes be operated “in order of rank.”  Stated another way, the modes must merely be operated in some order.  
In discussing collective pitching operations, Moroz suggests that collective pitching is optional (“[c]ollective pitch activity may be required in some configurations”).  This amounts to a teaching that collective pitch activity is “less important” than cyclic pitch activity because the collective response is merely optional in some configurations.  Thus, the first combination discloses “a hierarchical approach” to the coordination of pitching modes because optional methods are inherently of a lower ranking than required methods.
Even assuming, arguendo, that the first combination fails to explicitly disclose the limitations, the limitations still fail to make the claim allowable.  As is recognized by the prior art, different types of loads present different types of threats to the installation.  Rotor imbalance presents a risk of the rotor blades colliding with the tower, causing catastrophic damage to the installation (see, e.g., Marwaha col. 5, ll. 53-64).  Thrust loads on the rotor may induce undesirable oscillations in the installation, for example causing a fore-aft oscillation of the tower.  These issues are well-recognized and well-understood in the art.  
Thus, Examiner finds that it would have been obvious to one of ordinary skill in the art to modify Marwaha to prioritize the pitching modes disclosed therein for the purposes of providing the most optimal response to detected loads.
Regarding claim 6, the first combination discloses the limitations as set forth in claim 5 and further discloses first activating the cyclic pitching mode with pitch angle setpoints that reduce the loads acting on the rotor blade to a reduced load amount; subsequently receiving one or more residual loading signals of the rotor blade; and comparing the one or more residual loading signals of the rotor blade to a second loading threshold.  To clarify Examiner’s position, the limitations of claim 6 are considered implicit to either or both of the cited references.  
Marwaha contemplates differing control responses to differing types of loads; the control of Marwaha is furthermore understood to (implicitly) teach a continuous cycle of measuring, comparing, and adjusting the turbine parameters in order to accommodate changes in environmental conditions.  Thus, when Marwaha performs a control operation to reduce rotor imbalance, for example, the method is performed and subsequently new measurements and comparisons are performed to see if the system is now within acceptable limits (see FIG 7).  Furthermore, as would be understood by one of ordinary skill, adjustment of blade pitch to address rotor imbalance inherently has an effect on rotor thrust; if the blade pitches are adjusted to mitigate imbalance, some blades have less thrust acting upon them and other may have more thrust.  This would therefore require additional evaluation to determine whether the adjustments to blade pitch have created a scenario that requires further adjustment to mitigate rotor thrust.  In view of the above, Examiner finds that Marwaha implicitly discloses “first activating the cyclic pitching mode with pitch angle setpoints that reduce the loads acting on the rotor blade to a reduced load amount” followed by “receiving one or more residual loading signals of the rotor blade” and “comparing the one or more residual loading signals of the rotor blade to a second loading threshold.”
The above reasoning applies, mutatis mutandis, to the disclose of Moroz.
Regarding claim 7, the first combination discloses the limitations as set forth in claim 6 and further discloses the subsequent activation of the collective pitching mode to further reduce the reduced load amount (Moroz; the primary disclosure is that cyclic pitching is utilized to reduce loads on the blades and turbine; collective pitching is used to further supplement the cyclic pitching in order to “trim other loads, such as thrust loads near rated wind speed” as discussed in para. [0031]; thus, Moroz implicitly discloses the activation of a first mode followed by reevaluation of loads and subsequently activating collective pitching to further reduce loads).
Regarding claim 8, the first combination discloses the limitations as set forth in claim 7 and further discloses the cyclic pitching mode reducing a majority of the loads acting on the rotor blade and the collective pitching mode accounts for pitch system saturation and reduces the thrust (Moroz, para. [0031]).
Regarding claim 9, Applicant has merely claimed the well-understood meanings of “cyclic pitching” and “collective pitching.”  Each of these terms is well-understood in the art and Applicant’s mere recitation of their well-understood meanings clearly fails to patentably distinguish over the art of record.  This lack of patentably is clearly evidenced by the explicit use of the same terms in the Moroz reference.  As such, Examiner finds that claim 9 fails to patentably distinguish over the applied prior art.
Regarding claim 10, the first combination discloses the limitations as set forth in claim 1 and further discloses “the loading threshold corresponds to an extreme loading threshold.”  To clarify Examiner’s position, both references disclose operation based on loading thresholds.  Marwaha contemplates control based on a comparison of a measured/estimated value to a threshold value; Moroz contemplates a similar method of control.  As both methods are drawn toward avoiding unduly damaging or fatiguing their respective turbines, the relevant thresholds may be reasonably interpreted as being “an extreme loading threshold” in the sense that, should the threshold be exceeded, damage is likely to result.  As such, Examiner finds that claim 10 fails to patentably distinguish over the applied prior art.
Regarding claims 11 and 15-20, Applicant recites a system for implementing the method of claims 1 and 5-10.  As the first combination already discloses the method, and furthermore discloses the associated structures and apparatuses necessary to implement the method, Examiner finds that the rejection of claims 1 and 5-10 applies, mutatis mutandis, to the subject matter of claims 11 and 15-20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832